UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. ) PSM Holdings, Inc. (Name of Issuer) COMMON STOCK, $0. (Title of Class of Securities) 69364D 10 6 (CUSIP Number) Kevin Gadawski 40750 Symphony Park Lane, Suite 102 Murrieta, CA 92562 (405) 753-1904 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 26, 2014 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ☐ . NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 6 1 name of reporting person Kevin Gadawski i.r.s. identification no. of above person (entities only) 2 check the appropriate box if a member of a group* (A) ☐ (B) ☐ 3 sec use only 4 source of funds* OO 5 check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e)☐ 6 citizenship or place of organization United States number of shares beneficially owned by each reporting person with 7 sole voting power 7,543,509 shares 8 shared voting power 0 SHARES 9 sole dispositive power 7,543,509 shares 10 shared dispositive power 0 SHARES 11 aggregate amount beneficially owned by each reporting person shares 12 check box if the aggregate amount in row (11) excludes certain shares* 13 percent of class represented by amount in row (11) % 14 type of reporting person* IN Page 2 of 6 ITEM 1. SECURITY AND ISSUER. This Schedule 13D is filed by Kevin Gadawski, an individual, relating to shares of Common Stock, $0.001 par value per share (the “ Common Stock ”), of PSM Holdings, Inc., a Delaware corporation (the “ Issuer ”). The principal executive offices of the Issuer are located at 1109 N. Bryant Ave., Suite 110, Edmond, Oklahoma 73034. ITEM 2. IDENTITY AND BACKGROUND This Schedule 13D Statement is hereby filed by Mr. Gadawski (the “ Reporting Person ”). The Reporting Person is also a Director, Chief Executive Officer (Principal Executive Officer), President, and Chief Financial Officer (Principal Financial Officer) of the Issuer and is a citizen of the United States. The principal business address of the Reporting Person is 40750 Symphony Park Lane, Suite 102, Murrieta, CA 92562. During the last five years, the Reporting Person (i) has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or, (ii) was not a party to a civil proceeding of a judicial or administrative body of competent jurisdiction where as a result of such proceeding, there was or is a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION On February 4, 2013, the Issuer entered into a Stock Purchase Agreement (the “ 2013 SPA ”) with an investor for the purchase of 3,200 shares of its Series A 6% Convertible Preferred Stock (the “ Series A Preferred Shares ”) at $1,000 per share for an aggregate of $3,200,000. Littlebanc Advisors, LLC, an associate of Wilmington Capital Securities, LLC, (the “ Placement Agent ”) acted as exclusive placement agent for the offering. In accordance with the placement agent agreement for the offering, warrants to purchase 1,140,000 shares of the Issuer’s Common Stock (the “ 2013 Warrants ”) were issued to the Placement Agent and its associates as placement fees for the offering. The 2013 Warrants are exercisable at $0.44 and expire on February 5, 2018. In connection with the 2013 SPA, Mr. Gadawski, as an associate of the Placement Agent, received 317,arrants. On November 4, 2013, the Issuer issued 26,494 shares of stock to Mr. Gadawski under the 2012 Stock Incentive Plan (the “ 2012 Plan ”) in lieu of salary and cash compensation that were due to him for services provided to the Issuer in October 2013. Effective February 12, 2014, the Issuer entered into a short-term Loan Agreement dated February 10, 2014 (the “ Gadawski Loan Agreement ”) with Mr. Gadawski. Under the terms of the Gadawski Loan Agreement, Mr. Gadawski agreed to loan $10,000 for operating expenses of the Issuer and its operating subsidiary, as well as to fund growth of the Issuer. The funds were received by the Issuer on February 13, 2014. Mr. Gadawski received one common stock purchase warrant for each $2.50 loaned to the Issuer. Each five-year warrant is exercisable at $0.40 per share, subject to adjustment in the event of the issuance of additional common shares or Common Stock equivalents at less than the exercise price. The warrants also provide for cashless exercise. The warrants are not transferable or assignable without the prior consent of the Issuer. On April 1, 2014, the Issuer entered into a Stock Purchase Agreement (the “ 2014 SPA ”) with an investor for the purchase of 1,800 shares of its Series C 6% Convertible Preferred Stock (the “ Series C Preferred Shares ”) at $1,000 per share for an aggregate of $1,800,000. The Placement Agent acted as exclusive placement agent for the offering. In accordance with the placement agent agreement for the offering, warrants to purchase 3,200,000 shares of the Issuer’s Common Stock (the “ 2014 Warrants ”) were issued to the Placement Agent and its associates as placement fees for the offering. The 2014 Warrants are exercisable at $0.088 and expire on April 1, 2019. In connection with the 2013 SPA, Mr. Gadawski, as an associate of the Placement Agent, received 640,arrants. On April 16, 2014, the Issuer granted 1,250,000 incentive options to Mr. Gadawski for services performed as a director and officer of the Issuer. The options were granted under the 2012 Plan and are exercisable at $0.10. The options vest equally over three years and expire April 16, 2018. Page 3 of 6 On February 12, 2015, the Issuer granted 1,100,000 incentive options to Mr. Gadawski for services performed as a director and officer of the Issuer. The options were granted under the 2012 Plan and are exercisable at $0.035. The options vest equally over three years and expire February 11, 2019. On November 26, 2014 and effective November 24, 2014, the Issuer entered into a Stock Purchase Agreement (the “ 2014 Series E SPA ”) with an investor for the purchase of 822.5 shares of its Series E 6% Convertible Preferred Stock (the “ Series E Preferred Shares ”) at $1,000 per share for an aggregate of $822,500. The Placement Agent acted as exclusive placement agent for the offering. In accordance with the placement agent agreement for the offering, warrants to purchase 13,160,000 shares of the Issuer’s Common Stock (the “ 2014 Series E Warrants ”) were issued to the Placement Agent and its associates as placement fees for the offering. The 2014 Series E Warrants are exercisable at $0.011 and expire on November 26, 2019. In connection with the 2014 Series E SPA, Mr. Gadawski, as an associate of the Placement Agent, received 1,400,eries E Warrants. Effective April 1, 2015, the Issuer entered into an Executive Employment Agreement with Mr. Gadawski to serve as its Chief Financial Officer, Chief Operating Officer, and Chief Executive Officer. In addition, Mr. Gadawski also assumed the roles of President, Chief Executive Officer, and Director of the Company’s wholly owned subsidiary Prime Source Mortgage, Inc, a Delaware corporation (“
